          Case:21-00710-jtg       Doc #:8 Filed: 03/25/2021        Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN


IN RE:                                            §
                                                  §
Amanda Henton                                     §     CASE NO. 21-00710
                                                  §     Hon. John T Gregg
   Debtor(s)                                      §


                            CERTIFICATE OF SERVICE

The undersigned certifies under penalty of perjury that he or she has on the date shown
below, by certified U.S. mail addressed to their respective address of record in this case,
served a true copy of the Section 341 notice and Original Chapter 13 Plan on all parties in
interest listed below.

Dated: March 25, 2021                         /s/Keaton Kolbe
                                              Jeffrey D. Mapes, Attorney for Debtor
                                              George J. George, Associate Attorney
                                              29 Pearl St. NW, Ste. 305
                                              Grand Rapids, MI 49503
                                              Phone: (616) 719-3847
                                              Fax: (616) 719-3857

Kalsee Credit Union
c/o Matt Lahman, CEO
2501 Millcork St
Kalamazoo, MI 49001
